DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 3 January 2022, on an application filed 17 July 2019, which claims domestic priority to a provisional application filed 21 December 2011.
Claim 7 has been amended.
Claims 1-10 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-10 under 35 USC 112 have been withdrawn in light of the arguments to the rejection and the amendments to the claims. Please see below for further details.


EXAMINATION NOTE

The Office notes that the claims contain multiple terms that are not explicitly defined in the claims or the specification as filed.  Therefore, the Office is providing the following 

The online Wiktionary dictionary defines: 
web service as a “software system designed to support interoperable machine to machine interaction over a network”;
web server as “software that delivers web pages and other documents to browsers using the HTTP protocol”; and
pair as “To group into one or more sets of two.”

The online Wikipedia describes a gateway as “a link between two computer programs or systems such as Internet Forums. A gateway acts as a portal between two programs allowing them to share information by communicating between protocols on a computer or between dissimilar computers.”

The online Computer Desktop Encyclopedia describes a web client as “[t]he client, or user, side of the Web. It typically refers to the Web browser in the user's machine.”

The online Collins Dictionary describes a transaction as “the transmission and processing of an item of data.”



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8 and 10 are rejected under 35 U.S.C. 103(a) as being obvious over De La Huerga et al. (U.S. PG-Pub 2002/0084904 A1), hereinafter De La Huerga, further in view of Baldus et al. (U.S. PG-Pub 2009/0184842 A1), hereinafter Baldus.

As per claims 1, 5, 8 and 10, De La Huerga discloses a method and system for electronic patient care, the system (De La Huerga, Figs. 1, 2.) comprising: 
	a medical device configured to treat the patient (Paragraph 126.); 
	a wearable dock (De La Huerga, patient identifying wrist-strap, See Figs. 1-2 #100 and Figs. 11-13 #400.); and 
	a wearable system monitor dockable to the wearable dock (Transceiver #200 of Figs. 1-3 is dockable to the wrist strap #100, see also transceiver #420 of Fig. 11.), the wearable system monitor configured to: 
		identify a caregiver (Physician identification is provided to the docked transceiver, which provides it to external devices, see paragraphs 165-166.), 
		record the time when the wearable system monitor is detach from the wearable dock (System logs the time that the transceiver is removed from the bracelet, see paragraphs 125 and 177. System provides indicator alarm when transceiver is not docked, see paragraph 152. System provides security functions when transceiver is detached from bracelet, see paragraphs 175-177, including no longer presenting patient identifying information to external devices, which would inhibit treatment, see paragraphs 126 and 134.
); 
	inhibit the treatment of the medical device when a predetermined amount of time has elapsed without the wearable system monitor being docked into the wearable dock (Medical device will not begin treatment if the transceiver is not currently docked into the correct bracelet for any amount of time, which would be a predetermined amount of time, see paragraphs 126 and 134.), 
	identify the patient (Wearable system monitor docked into the dock provides patient identifying information, see Fig. 2 #116. See also paragraphs 123 and 126. In another embodiment, bracelet actively identifies the patient through use of a transponder, , 
	authorize the caregiver to pair the wearable system monitor (System is paired via identification of patient wearing wearable dock and transceiver, see paragraph 126. The Office notes that the online Wiktionary dictionary defines authorize as “To permit (something), to sanction or consent to (something).” As the user is permitted to pair the docked transceiver with the medical device, they are authorized.), 
	pair the wearable system monitor with the medical device (System is paired via identification of patient wearing wearable dock and transceiver, see paragraph 126.), 
	reattach to the wearable dock (Transceiver #200 of Figs. 1-3 is dockable to the wrist strap #100.), 
	identify and authenticate the wearable dock (Docked transceiver, and therefore wearable dock, is identified and authenticated when placed near HHD 300, see Fig. 9 and paragraphs 123 and 126-127. In another embodiment, bracelet actively identifies the patient through use of a transponder, see paragraph 146.), and 
	resume the treatment of the medical device after the wearable system monitor is docked into the wearable dock, and the wearable dock is identified and authenticated by the wearable system monitor (Paragraphs 126 and 133.).

A secondary embodiment of De La Huerga discloses stopping treatment when the verification of a patient’s identity has been interrupted, see paragraph 210 where the system stops collecting measurements after the patient’s identification is no longer being verified. However, De La Huerga fails to explicitly disclose:
	start a timer when identification verification is interrupted, 	performing operations after 
	5, 10. wherein the medical device is an infusion pump.

Baldus teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide start a timer when identification verification is interrupted, performing operations after the timer has measured a predetermined amount of time (See paragraphs 22-27.) and an infusion pump (Baldus, paragraph 20.).

De La Huerga disclose a system that records the time when the wearable system monitor is detach from the wearable dock, as well as a system that stops treatment when the patient’s identity is no longer being verified; note that in the present application detachment of the monitor is associated with verification of patient identity, see Fig. 14 #1018-1026, and paragraph 4, wherein only monitors that are still attached go on to verify the patient identity. De La Huerga fails to explicitly disclose starting a timer. That is, treatment will not continue if the dock is unattached or the patient has not been verified. Baldus discloses starting a timer when the patient’s identity verification is interrupted. Given all of the elements of De La Huerga and Baldus, it would be obvious to one of ordinary skill in the art to arrive at a system that started a timer when the wearable system monitor is detached from the dock, as to do so would result in a process to verify that a patient is the correct patient without prematurely stopping the treatment process.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient electronic identification starting a timer when it cannot verify an identification code and stopping normal operation of a medical device treatment after a timeout period has elapsed and an infusion pupmp, as taught by Baldus, because it would arrive at a patient electronic identification apparatus that started a timer when the monitoring device was detached, thereby providing a process to verify that a patient is the correct patient without prematurely stopping the treatment process, which would assist the provision of patient care. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103(a) as being obvious over De La Huerga/Baldus, further in view of Blomquist (U.S. patent 8,954,336 B2), hereinafter Blomquist.

De La Huerga/Baldus disclose claims 1 and 8, discussed above. De La Huerga/Baldus fails to explicitly disclose
	2, 7. 	a gateway configured to provide at least one of a routing functionality, a medical device software update, and a web service, wherein the medical device is configured to operatively communicate with the gateway using the web service;
	3, 8. 	wherein the gateway is a web server of the web service and the medical device is a client of the web service; and
	4, 9. 	wherein the web service is a transaction-based web service;


	2, 7. 	a gateway configured to provide at least one of a routing functionality, a medical device software update, and a web service, wherein the medical device is configured to operatively communicate with the gateway using the web service (Blomquist, Fig. 1 #100 and Fig. 4 #134. The pump server #100 provides a gateway to communicate with the medical device via a web service, the pump interface driver.  See also Col. 3, line 61 to Col. 4, line 10, where the pump server serves a web service (web browser interface) to the medical device and Fig. 7.);
	3, 8. 	wherein the gateway is a web server of the web service and the medical device is a client of the web service (See Blomquist, Col. 3, line 61 to Col. 4, line 10, where the pump server serves a web service (web browser interface) to the medical device and Fig. 7.); and
4, 9. 	wherein the web service is a transaction-based web service (Blomquist, Col. 3, line 61 to Col. 4, line 10, where the pump server serves a web service (web browser interface) to the medical device and Fig. 7.  This is clearly the transmission and processing of an item of data.),
in order to transmit patient data to other networked computing devices for additional detection of patient conditions utilizing additional communication specifications thereby increasing the access to the patient's data and the potential for diagnosis of patient conditions.

Note the definitions of gateway, web service, web client, web server, and transaction indicated above.




Response to Arguments

Applicant’s arguments filed 3 January 2022	 concerning the rejection of all claims under 35 U.S.C.  103 have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on page 7 that:
	Because the Office Action didn't address starting a timer when the wearable system monitor is detached from the wearable dock and instead alleged that the prior art made obvious "start[ing] a timer when identification verification is interrupted", the Office Action failed to make a prima facie case of obviousness.



As shown above De La Huerga disclose a system that records the time when the wearable system monitor is detach from the wearable dock, as well as a system that stops treatment when the patient’s identity is no longer being verified; note that in the present application detachment of the monitor is associated with verification of patient identity, see Fig. 14 #1018-1026, and paragraph 4, wherein only monitors that are still attached go on to verify the patient identity. De La Huerga fails to explicitly disclose starting a timer. That is, treatment will not continue if the dock is unattached or the patient has not been verified. Baldus discloses starting a timer when the patient’s identity verification is interrupted. Given all of the elements of De La Huerga and Baldus, it would be obvious to one of ordinary skill in the art to arrive at a system that started a timer when the wearable system monitor is detached from the dock, as to do so would result in a process to verify that a patient is the correct patient without prematurely stopping the treatment process.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of De La Huerga, Baldus and Blomquist, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (15 June 2009), and incorporated herein.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
14 January 2022